             Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 1 of 24




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                        §
    In re:                                                              §      Chapter 11
                                                                        §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                             §      Case No. 20-33233 (DRJ)
                                                                        §
                                       Reorganized Debtors.             §      (Jointly Administered)
                                                                        §

                        REORGANIZED DEBTORS’ MOTION FOR
                 ENTRY OF ORDERS (I) AUTHORIZING AND APPROVING
             (A) THE PA AG SETTLEMENT, (B) THE MEC SETTLEMENT, AND
        (C) THE NON-MEC SETTLEMENT, AND (II) GRANTING RELATED RELIEF


             This motion seeks an order that may adversely affect you. If you oppose the motion, you
             should immediately contact the moving party to resolve the dispute. If you and the moving
             party cannot agree, you must file a response and send a copy to the moving party. You must
             file and serve your response within 21 days of the date this was served on you. Your response
             must state why the motion should not be granted. If you do not file a timely response, the
             relief may be granted without further notice to you. If you oppose the motion and have not
             reached an agreement, you must attend the hearing. Unless the parties agree otherwise, the
             Court may consider evidence at the hearing and may decide the motion at the hearing.
             Represented parties should act through their attorney.

             The above-captioned reorganized debtors (collectively, the “Reorganized Debtors” or

“Chesapeake”)2 respectfully state the following in support of this motion:




1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
      Western Avenue, Oklahoma City, Oklahoma 73118.
2     A detailed description of the Debtors and their businesses, and the facts and circumstances supporting the Debtors’
      chapter 11 cases, are set forth in greater detail in the Declaration of Domenic J. Dell’Osso, Jr., Executive Vice
      President and Chief Financial Officer of Chesapeake Energy Corporation in Support of Chapter 11 Petitions
      and First Day Motions [Docket No. 37] (the “First Day Declaration”), filed contemporaneously with the Debtors’
      voluntary petitions for relief filed under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”),
      on June 28, 2020 (the “Petition Date”).
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 2 of 24




                                     Preliminary Statement

       1.      The PA AG Settlement, the MEC Settlement, and the Non-MEC Settlement

represent global resolution of royalty-related litigation and disputes in Pennsylvania.        The

Settlement Agreements resolve three interconnected lawsuits— the Demchak class action (referred

to as the “MEC” Action), the Brown-Suessenbach class action (referred to as the “Non-MEC”

Action) and the related state-court action initiated by the Commonwealth of Pennsylvania (referred

to as the “AG” Action)—concerning alleged royalty underpayments to Pennsylvania oil and gas

lessors. The Settlement Agreements will reset Chesapeake’s relationship with its Pennsylvania

lessors by providing Chesapeake royalty owners in Pennsylvania the ability (a) to select the

method by which their royalties are calculated and (b) to realize an immediate benefit from the

settlement payments under the Settlement Agreements. Of course, the Settlement Agreements will

also avoid protracted and costly litigation and position the newly-emerged Reorganized Debtors

and Pennsylvania lessors for continued growth and long-term mutual success.

       2.      The Reorganized Debtors seek two primary approvals. First, the Reorganized

Debtors request final approval of the PA AG Settlement, which addresses the state-court action

initiated by the Commonwealth of Pennsylvania. Second, the Reorganized Debtors request that

the Court apply Bankruptcy Rule 7023, and, by incorporation, Civil Rule 23, with respect to the

MEC Settlement and the Non-MEC Settlement, which address the Demchak and

Brown-Suessenbach class action lawsuits. The Reorganized Debtors seek to implement the MEC

Settlement and the Non-MEC Settlement on a class-wide basis—despite the fact that no class

proofs of claim were filed and regardless of whether an individual lessor filed a proof of claim—

in order to provide all Pennsylvania lessors with the opportunity to participate in the settlements

and, importantly, to choose their go-forward royalty calculation method, thus resolving the root

cause of the royalty disputes. To assure due process, Chesapeake seeks evaluation and final


                                                2
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 3 of 24




approval of the MEC Settlement and the Non-MEC Settlement through two stages, consistent with

the notice requirements of Civil Rule 23. Initially, the Court would preliminarily approve the

MEC Settlement and the Non-MEC Settlement and approve the form and manner of notice to be

provided to the respective Settlement Class under each agreement (each, a “Settlement Notice”).

The Settlement Administrator would in turn serve the Settlement Notice, which would apprise the

respective Settlement Class Members of their ability to object to, or opt out of, the terms of the

MEC Settlement or the Non-MEC Settlement at the settlement fairness hearing. Chesapeake also

requests that the Court schedule a settlement fairness hearing, at which any respective Settlement

Class Members who objected to either the MEC Settlement or the Non-MEC Settlement may

appear and present any such objections. Later, the Court would hold the final settlement fairness

hearing and, following such hearing, enter orders finally approving the MEC Settlement and the

Non-MEC Settlement and granting other related relief.

       3.      Chesapeake believes that the Settlement Agreements are in the best interests of the

Reorganized Debtors’ estates, the Commonwealth, all respective Settlement Class Members, and

all other parties in interest. Accordingly, the Court should finally approve the PA AG Settlement

and approve the Preliminary Approval Orders and, following the settlement fairness hearing, the

Final Approval Orders granting the relief requested in this motion.

                                        Relief Requested

       4.      The Reorganized Debtors seek entry of an order, substantially in the form attached

hereto as Exhibit 1 (the “PA AG Settlement Order”): (a) authorizing and approving on a final

basis, the settlement agreement by and among Chesapeake Energy Corporation, Chesapeake

Appalachia, L.L.C., Chesapeake Operating, L.L.C., and Chesapeake Energy Marketing, L.L.C.

and the Commonwealth of Pennsylvania (the “Commonwealth”), through the Pennsylvania Office




                                                3
       Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 4 of 24




of Attorney General (the “PA AG”), attached hereto as Exhibit 2 (the “PA AG Settlement”), and

(b) granting related relief.

        5.      The Reorganized Debtors also seek entry of orders, substantially in the forms set

forth in the MEC Settlement and the Non-MEC Settlement (collectively, the “Preliminary

Approval Orders”):

                a.    authorizing and approving:

                         on a preliminary basis, the settlement agreement by and among
                          Chesapeake Appalachia, L.L.C. and the named plaintiffs and plaintiffs-
                          intervenors in Demchak Partners Limited Partnership, et. al. v.
                          Chesapeake Appalachia, L.L.C., No. 3:13-cv-2289 (“Demchak”), on
                          behalf of themselves and as putative class representatives, attached hereto
                          as Exhibit 3 (the “MEC Settlement”); and

                         on a preliminary basis, the settlement agreement by and among
                          Chesapeake Energy Corporation and the named plaintiffs in Brown v.
                          Access Midstream Partners, LP., No. 3: l 4-cv-00591-MEM (M.D. Pa.)
                          (“Brown”) and in Suessenbach Family Limited Partnership v. Access
                          Midstream Partners, L. P., No. 3: 14-cv- 01197 (M.D. Pa.)
                          (“Suessenbach,” and together with Demchak and Brown, the “Class
                          Royalty Litigation”), on behalf of themselves and as putative class
                          representatives, attached hereto as Exhibit 4 (the “Non-MEC
                          Settlement,” and together with the PA AG Settlement and the MEC
                          Settlement, the “Settlement Agreements”);

                b.    approving the form of Settlement Notice as set forth in each of the MEC
                      Settlement and the Non-MEC Settlement;

                c.    setting the settlement fairness hearing; and

                d.    granting related relief.

        6.      Finally, the Reorganized Debtors seek entry of orders, substantially in the forms set

forth in the Non-MEC Settlement and the MEC Settlement (the “Final Approval Orders”):

(a) authorizing and approving the MEC Settlement and the Non-MEC Settlement on a final basis;




                                                   4
       Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 5 of 24




and (b) granting related relief. The Reorganized Debtors seek entry of the Final Approval Orders

after the settlement fairness hearing.3

                                          Jurisdiction and Venue

        7.       The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Reorganized Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        8.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        9.       The bases for the relief requested herein are sections 105(a) and 363(b) of the

Bankruptcy Code, Bankruptcy Rules 2002, 7023, and 9019, and rule 23 of the Federal Rules of

Civil Procedure (“Civil Rule 23”).




3   The Reorganized Debtors reserve the right to submit additional briefing in support of the Final Approval Orders.

    Chesapeake and plaintiffs’ counsel have signed the MEC and Non-MEC Private Settlement agreements. Counsel
    expects additional signatures from certain royalty owners will be added to those settlements in the future.



                                                         5
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 6 of 24




                                          Background

       10.     As the Court knows from prior briefing and oral arguments, private Pennsylvania

landowners initiated several lawsuits against Chesapeake alleging that Chesapeake underpaid

royalties due to them under various oil and gas leases. These lawsuits are the MEC and Non-MEC

lawsuits. The Attorney General of Pennsylvania also filed a lawsuit seeking substantially similar

relief from Chesapeake for Pennsylvania landowners. Below is a summary of the actions used

previously at oral argument before the Court.




I.     The Class Royalty Litigation.

       11.     As the Court knows from prior briefings and arguments, in 2013 and 2014, private

Pennsylvania landowners initiated several lawsuits against Chesapeake alleging that Chesapeake

underpaid royalties due to them under various oil and gas leases.




                                                6
       Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 7 of 24




        12.     Demchak. The Demchak plaintiffs, as lessors, and Chesapeake Appalachia, L.L.C.,

as lessee, are parties to oil and gas leases governing leaseholds in Pennsylvania.4 On August 30,

2013, the Demchak plaintiffs initiated a lawsuit on behalf of a putative class of oil and gas lessors

in Pennsylvania, alleging that Chesapeake, among other things, underpaid royalties by improperly

deducting post-production costs. Chesapeake denies those claims and further denies that its

royalty payment practices are or were improper. Chesapeake believes it paid royalties consistent

with the leases and Pennsylvania law.

        13.     Brown-Suessenbach.            The Brown-Suessenbach plaintiffs, as lessors, and

Chesapeake Appalachia, L.L.C., as lessee, are parties to oil and gas leases governing leaseholds in

Pennsylvania.5 On March 28, 2014, the Brown plaintiffs initiated a lawsuit on behalf of a putative

class of oil and gas lessors in Pennsylvania, and on June 20, 2014, the Suessenbach plaintiffs

initiated a similar lawsuit. Both Brown and Suessenbach allege that Chesapeake, among other

things, underpaid royalties by improperly deducting inflated post-production costs and engaged in

a purported scheme with Access Midstream Partners, L.P. to charge landowners artificially inflated

and supra-competitive rates for certain post-production services. Chesapeake denies the plaintiffs’

claims that the post-production costs are or were inflated and further denies that its royalty payment

practices are or were improper. Chesapeake believes it paid royalties consistent with the leases

and Pennsylvania law.




4   The leases implicated in the MEC Settlement contain Market Enhancement Clauses and Ready for Sale or Use
    Clauses.
5   The leases implicated in the Non-MEC Settlement do not contain Market Enhancement Clauses or Ready for Sale
    or Use Clauses.



                                                      7
        Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 8 of 24




II.     The PA AG Litigation.

        14.    On December 9, 2015, the Commonwealth, through the PA AG, initiated its own

state-court lawsuit styled Commonwealth of Pennsylvania v. Chesapeake Energy Corporation,

No. 2015IR0069 (the “PA AG Litigation”), in the Bradford County, Pennsylvania Court of

Common Pleas against Chesapeake Energy Corporation, Chesapeake Appalachia, L.L.C.,

Chesapeake Operating, L.L.C., and Chesapeake Energy Marketing, L.L.C., seeking substantially

similar relief for the same Pennsylvania lessors that are plaintiffs in the Class Royalty Litigation.

The PA AG filed a Second Amended Complaint on May 3, 2016, alleging that Chesapeake

violated the Pennsylvania Unfair Trade Practices and Consumer Protection Law and Pennsylvania

antitrust common law through unfair and/or deceptive acts or practices concerning inflated

midstream prices, leasing practices at the formation and post-formation stages, improper

deductions from royalty payments, and an undisclosed market allocation agreement in the

Marcellus Shale. Chesapeake denies the Commonwealth’s allegations as a factual matter and

denies that the Commonwealth’s allegations are cognizable as a legal matter.

III.    The Chapter 11 Cases.

        15.    On June 28, 2020, the Debtors filed for relief under chapter 11 of the Bankruptcy

Code.

        16.    On December 28, 2020, the PA AG filed Claim Nos. 4672, 4673, 4675, and 4683

related to the PA AG Litigation.

        17.    Although no class proofs of claim were filed on behalf of the putative classes

involved in the Class Royalty Litigation, approximately 161 proofs of claim were filed by

individual Pennsylvania lessors related to the conduct alleged in the Class Royalty Litigation.

        18.    On January 13, 2021, the Court confirmed the Debtors’ plan of reorganization

(the “Plan”), memorializing that decision in an order filed on January 16, 2021 (the “Confirmation


                                                 8
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 9 of 24




Order”). Order Confirming Fifth Am. Joint Ch. 11 Plan of Reorganization of Chesapeake Energy

Corp. & Its Debtor Affiliates [Docket No. 2915].

       19.     The Debtors substantially consummated the Plan on February 9, 2021

(the “Effective Date”). Notice of Entry of Order Confirming the Fifth Amended Joint Chapter 11

Plan of Reorganization of Chesapeake Energy Corporation and Its Debtor Affiliates [Docket

No. 3058].

       20.     On February 9, 2021, after good-faith and arms’ length negotiations, the

Reorganized Debtors and the PA AG entered into the PA AG Settlement.

       21.     On March 4, 2021, after good-faith and arms’ length negotiations, the Reorganized

Debtors and the Demchak plaintiffs finalized the MEC Settlement.

       22.     On March 4, 2021, after good-faith and arms’ length negotiations the Reorganized

Debtors and the Brown and Suessenbach plaintiffs finalized the Non-MEC Settlement.

       23.     All capitalized terms used in this motion but not otherwise defined herein have the

meanings ascribed to such terms in the PA AG Settlement, the MEC Settlement, and the Non-MEC

Settlement, as applicable.

                                  The Settlement Agreements

       24.     Collectively, the Settlement Agreements resolve all royalty-related litigation and

disputes in Pennsylvania, resulting in a fundamental reset of Chesapeake’s relationship with its

Pennsylvania lessors.




                                                9
        Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 10 of 24




IV.       The PA AG Settlement.

          25.      Under the terms of the PA AG Settlement:6

                   a.        Chesapeake shall not use the Market Enhancement Clause or Ready for
                             Sale or Use Clause in future leases.

                   b.        Chesapeake shall offer Pennsylvania Landowners with Market
                             Enhancement Clauses or Ready for Sale or Use Clauses the opportunity to
                             have their Gas Royalties paid at the higher of the In-Basin Price without
                             Post-Production Deductions or the Netback Price.

                   c.        Chesapeake shall offer Pennsylvania Landowners with Non-MEC leases
                             the opportunity to have their Gas Royalties paid at the In-Basin Price
                             without Post-Production Deductions or the Netback Price.

                   d.        Chesapeake has certain leases which expressly prohibit Post-Production
                             Deductions (which are not contained in the MEC or RFSU Lease
                             categories). Chesapeake believes it is not taking any prohibited Post-
                             Production Deductions from such leases. If Chesapeake discovers it is
                             taking prohibited Post-Production Deductions from such leases, it will
                             discontinue doing so.

                   e.        Chesapeake shall pay $5,300,000 to the Commonwealth, which shall be
                             distributed to Pennsylvania Lessors.

                   f.        Chesapeake shall pay $350,000 to the PA AG towards reimbursement of
                             costs related to the PA AG Litigation.

                   g.        Chesapeake shall comply with certain reporting requirements as set forth
                             in the PA AG Settlement, including semi-annually publishing the monthly
                             In-Basin Price on its royalty owner website.

                   h.        Chesapeake shall, jointly with the PA AG, appoint an Ombudsman to assist
                             in resolution of any issues, questions or complaints raised by Pennsylvania
                             Landowners and assist the PA AG with ensuring compliance with the
                             settlement’s terms.

                   i.        The Commonwealth shall release Chesapeake for all claims and actions
                             that were brought or that could have been brought based on the allegations
                             contained in the PA AG Litigation, except for any criminal, tax and
                             environmental claims.


6     The following summary is provided for illustrative purposes only and is qualified in its entirety by reference to
      the PA AG Settlement. In the event of any inconsistency between this summary and the PA AG Settlement, the
      PA AG Settlement controls in all respects. Further, this summary shall not be used to construe or interpret the
      terms of the PA AG Settlement or intent of the parties thereto.



                                                          10
       Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 11 of 24




                  j.        Chesapeake and the PA AG agree that any claims (as defined by
                            section 101(5) of the Bankruptcy Code) against Chesapeake held by the
                            Commonwealth, except for any criminal, tax and environmental claims,
                            shall be deemed satisfied and released and any Settled Claims filed in the
                            Chapter 11 cases shall be discharged and expunged from the claims
                            registrar without any further order of the Bankruptcy Court.

V.       The MEC Settlement.

         26.      Under the terms of the MEC Settlement:7

                  a.       Within fifteen (15) days after the Court’s entry of the Preliminary Approval
                           Order or a date otherwise established by the Court, the Settlement
                           Administrator shall provide the Settlement Notice to the Settlement Class
                           in the manner approved by the Court, which Settlement Notice shall include
                           mailing the Settlement Notice by first-class mail, postage pre-paid, to
                           individuals and entities who are in the Settlement Class and for whom
                           Chesapeake has addresses available from its business records. In addition,
                           Chesapeake shall send a timely and proper notice(s) of this Settlement to all
                           appropriate federal and state officials as required by the Class Action
                           Fairness Act of 2005 (“CAFA”), including under 28 U.S.C. §1715, if
                           necessary.

                  b.       Chesapeake shall pay $5,000,000 in Settlement Funds, to be distributed to
                           the Settlement Class in accordance with the Final Approval Order.

                  c.       Chesapeake shall pay all Settlement Administrative Costs.

                  d.       Chesapeake shall have no obligation whatsoever to pay any Attorneys’ Fees
                           of Plaintiffs, Class Counsel, or Settlement Class Members, or any Incentive
                           Award Payments to Plaintiffs.

                  e.       Each Settlement Class Member shall be provided the opportunity to make
                           an election concerning how Chesapeake (and its affiliates, successors, and
                           assigns) will calculate and pay Gas Royalties to such Settlement Class
                           Member and its successors and assigns after the Settlement Effective Date
                           occurs, pursuant to such Settlement Class Member’s Pennsylvania Leases
                           in which Chesapeake currently owns an interest.

                  f.       Each Plaintiff and Settlement Class Member hereby releases the Settled
                           Claims and any and all claims that Chesapeake is obligated to pay them
                           royalties under their Pennsylvania Leases in any manner other than the

7    The following summary is provided for illustrative purposes only and is qualified in its entirety by reference to
     the MEC Settlement. In the event of any inconsistency between this summary and the MEC Settlement, the MEC
     Settlement controls in all respects. Further, this summary shall not be used to construe or interpret the terms of
     the MEC Settlement or intent of the parties thereto.



                                                          11
        Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 12 of 24




                            Election under Paragraph 6 of the MEC Settlement (including, but not
                            limited to, the Settled Claims). Plaintiffs and the Settlement Class Members
                            further agree that they fully and forever release and discharge all working
                            interest owners on whose behalf Chesapeake has paid or will pay Royalties
                            pursuant to Pennsylvania Leases from any and all of the Settled Claims, but
                            do so only to the limited extent of Chesapeake’s payments of Gas Royalties
                            on behalf of such working interest owners.

                   g.       Each of the Plaintiffs and the Settlement Class Members agree that any
                            claims (as defined by section 101(5) of the Bankruptcy Code) against
                            Chesapeake held by such Plaintiffs or Settlement Class Members shall be
                            deemed satisfied and released and any Settled Claims filed in the
                            Bankruptcy Cases shall be discharged and expunged from the claims
                            registrar without any further order of the Bankruptcy Court.

VI.       The Non-MEC Settlement.

          27.      Under the terms of the Non-MEC Settlement:8

                   a.       Within fifteen (15) days after the Court’s entry of the Preliminary Approval
                            Order or a date otherwise established by the Court, the Settlement
                            Administrator shall provide the Settlement Notice to the Settlement Class
                            in the manner approved by the Court, which Settlement Notice shall include
                            mailing the Settlement Notice by first-class mail, postage pre-paid, to
                            individuals and entities who are in the Settlement Class and for whom
                            Chesapeake has addresses available from its business records. In addition,
                            Chesapeake shall send a timely and proper notice(s) of this Settlement to all
                            appropriate federal and state officials as required by CAFA, including under
                            28 U.S.C. §1715, if necessary.

                   b.       Chesapeake shall pay $1,250,000 in Settlement Funds, to be distributed to
                            the Settlement Class in accordance with the Final Approval Order.

                   c.       Chesapeake shall pay all Settlement Administrative Costs.

                   d.       Chesapeake shall have no obligation whatsoever to pay any Attorneys’ Fees
                            of Plaintiffs, Class Counsel, or Settlement Class Members, or any Incentive
                            Award Payments to Plaintiffs.

                   e.       Each Settlement Class Member shall be provided the opportunity to make
                            an election concerning how Chesapeake (and its affiliates, successors, and
                            assigns) will calculate and pay Gas Royalties to such Settlement Class

8     The following summary is provided for illustrative purposes only and is qualified in its entirety by reference to
      the Non-MEC Settlement. In the event of any inconsistency between this summary and the Non-MEC Settlement,
      the Non-MEC Settlement controls in all respects. Further, this summary shall not be used to construe or interpret
      the terms of the Non-MEC Settlement or intent of the parties thereto.



                                                          12
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 13 of 24




                       Member and its successors and assigns after the Settlement Effective Date
                       occurs, pursuant to such Settlement Class Member’s Pennsylvania Leases
                       in which Chesapeake currently owns an interest.

               f.      Each Plaintiff and Settlement Class Member hereby releases the Settled
                       Claims and any and all claims that Chesapeake is obligated to pay them
                       royalties under their Pennsylvania Leases in any manner other than the
                       Election under Paragraph 6 of the Non-MEC Settlement (including, but not
                       limited to, the Settled Claims). Plaintiffs and the Settlement Class Members
                       further agree that they fully and forever release and discharge all working
                       interest owners on whose behalf Chesapeake has paid or will pay Royalties
                       pursuant to Pennsylvania Leases from any and all of the Settled Claims, but
                       do so only to the limited extent of Chesapeake’s payments of Gas Royalties
                       on behalf of such working interest owners.

               g.      Each of the Plaintiffs and the Settlement Class Members agree that any
                       claims (as defined by section 101(5) of the Bankruptcy Code) against
                       Chesapeake held by such Plaintiffs or Settlement Class Members shall be
                       deemed satisfied and released and any Settled Claims filed in the
                       Bankruptcy Cases shall be discharged and expunged from the claims
                       registrar without any further order of the Bankruptcy Court.

       28.     The Reorganized Debtors believe the Settlement Agreements are in the best

interests of the Reorganized Debtors and their estates. Specifically, the Settlement Agreements

address the root cause of the PA AG Litigation and the Class Royalty Litigation by allowing all

putative class members to elect how their royalties are calculated on a go-forward basis. As a

result, the Reorganized Debtors believe the settlements will reduce the likelihood and attendant

cost and distraction of future royalty related litigation. In addition, the PA AG Settlement resolves

any dispute regarding the dischargeability of the PA AG Litigation—wherein the PA AG sought

to require Chesapeake to forfeit its right to engage in certain business activities until the company

paid all alleged restitution, costs and civil penalties—thus preserving Chesapeake’s ability to

continue operating in the Commonwealth. Accordingly, to finally resolve Chesapeake’s disputes

with the Commonwealth and Pennsylvania lessors, the Reorganized Debtors seek authorization

and approval of the Settlement Agreements.




                                                 13
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 14 of 24




                                           Basis for Relief

I.     Settlements Are Favored in Bankruptcy, and the Debtors’ Business Judgment Is
       Given Significant Deference.

       29.     Bankruptcy Rule 9019(a) provides, in relevant part:

               On motion by the [debtor in possession] and after notice and a
               hearing, the court may approve a compromise or settlement. Notice
               shall be given to creditors, the United States trustee . . . and indenture
               trustee as provided in Rule 2002 and to any other entity as the court
               may direct.

Fed. R. Bankr. P. 9019(a).

       30.     “To minimize litigation and expedite the administration of a bankruptcy estate,

compromises are favored in bankruptcy.” Myers v. Martin (In re Martin), 91 F.3d 389, 393

(3d Cir. 1996) (internal quotations omitted) (citing 9 Collier on Bankruptcy ¶ 9019.03[1]

(15th ed. 1993)). Settlements are considered a “normal part of the process of reorganization” and

a “desirable and wise method[] of bringing to a close proceedings otherwise lengthy, complicated,

and costly.” Rivercity v. Herpel (In re Jackson Brewing Co.), 624 F.2d 599, 602 (5th Cir. 1980)

(citations omitted) (decided under the Bankruptcy Act).

       31.     Pursuant to Bankruptcy Rule 9019(a), a bankruptcy court may, after appropriate

notice and a hearing, approve a compromise or settlement so long as the proposed settlement is

fair, reasonable, and in the best interest of the estate. See In re Age Ref. Inc., 801 F.3d 530, 540

(5th Cir. 2015). Ultimately, approval of a compromise is within the “sound discretion” of the

bankruptcy court. United States v. AWECO, Inc. (In re AWECO, Inc.), 725 F.2d 293, 298

(5th Cir. 1984); see also Jackson Brewing Co., 624 F.2d at 602–03 (same).

       32.     Generally, the role of the bankruptcy court is not to decide the issues in dispute

when evaluating a settlement. Watts v. Williams, 154 B.R. 56, 59 (S.D. Tex. 1993). Instead, the




                                                  14
        Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 15 of 24




court should determine whether the settlement as a whole is fair and equitable. Protective Comm.

for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968).9

          33.      “Great judicial deference is given to the [debtor’s] exercise of business judgment.”

GBL Holding Co., Inc. v. Blackburn/Travis/Cole, Ltd. (In re State Park Bldg. Grp., Ltd.),

331 B.R. 251, 254 (Bankr. N.D. Tex. 2005) (citation omitted). “As long as [the decision] appears

to enhance a debtor’s estate, court approval of a debtor-in-possession’s decision . . . should only

be withheld if the debtor’s judgment is clearly erroneous, too speculative, or contrary to the

provisions of the Bankruptcy Code.” Richmond Leasing Co., 762 F.2d 1303, 1309 (5th Cir. 1985)

(citation omitted).

II.       The Settlement Agreements Satisfy the Three-Factor Test Courts in the Fifth Circuit
          Employ to Analyze Proposed Settlements.

          34.      The Fifth Circuit has established a three-factor balancing test under which

bankruptcy courts are to analyze proposed settlements. The factors a court must consider in

determining whether a compromise is “fair, equitable, and in the best interest of the estate” are:

“(1) [t]he probability of success in litigating the claim subject to settlement, with due consideration

for the uncertainty in fact and law; (2) [t]he complexity and likely duration of litigation and any

attendant expense, inconvenience, and delay; and (3) [a]ll other factors bearing on the wisdom of

the compromise.” In re Roqumore, 393 B.R. 474, 479 (Bankr. S.D. Tex. 2008) (citing the factors

set forth by the court in Jackson Brewing); see also Age Ref. Inc., 801 F.3d at 540 (same).




9     Further, under section 105(a) of the Bankruptcy Code, the Court “may issue any order, process, or judgment that
      is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” Authorizing the Reorganized
      Debtors to proceed with the Settlement Agreements falls squarely within the spirit of Bankruptcy Rule 9019, if
      not the letter, as well as the Bankruptcy Code’s predilection for compromise. Thus, to the extent necessary,
      section 105(a) relief is appropriate in this instance and would best harmonize the settlement processes
      contemplated by the Bankruptcy Code.



                                                         15
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 16 of 24




       35.     Under the rubric of the third factor referenced above, the Fifth Circuit has specified

two additional factors that bear on the decision to approve a proposed settlement. First, the court

should consider “the paramount interest of creditors with proper deference to their reasonable

views.” Conn. Gen. Life Ins. Co. v. United Cos. Fin. Corp. (Matter of Foster Mortg. Corp.),

68 F.3d 914, 917 (5th Cir. 1995); see also Age Ref. Inc., 801 F.3d at 540 (noting the Foster

Mortgage factors). “While the desires of the creditors are not binding, a court ‘should carefully

consider the wishes of the majority of the creditors.’” Foster Mortg. Corp., 68 F.3d at 917 (quoting

In re Transcon. Energy Corp., 764 F.2d 1296, 1299 (9th Cir. 1985)). Second, the court should

consider the “extent to which the settlement is truly the product of arms-length bargaining, and not

of fraud or collusion.” Age Ref. Inc., 801 F.3d at 540; Foster Mortg. Corp., 68 F.3d at 918

(citations omitted).

       A.      The Reorganized Debtors Face Exposure in Excess of the Settlement
               Payments.

       36.     Although the Reorganized Debtors believe that the claims related to the PA AG

Litigation were discharged on the Effective Date pursuant to the Plan and the Confirmation Order,

the PA AG Settlement resolves any dispute regarding the dischargeablity of the PA AG Litigation.

While the Reorganized Debtors believe there is a high probability of success in litigation related

to the discharageabilty, as well as the merits, of the PA AG Litigation, resolution of these matters

would rest in a court’s discretion. Moreover, should Chesapeake not succeed in the litigation, the

Reorganized Debtors may be required to pay more in restitution, costs, and civil penalties—and

jeopardize their ability to conduct business in the Commonwealth—than the approximately

$5,650,000 in settlement payments contemplated under the PA AG Settlement.

       37.     Similarly, the claims related to Class Royalty Litigation were discharged on the

Effective Date pursuant to the Plan and the Confirmation Order. However, the MEC Settlement



                                                16
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 17 of 24




and the Non-MEC Settlement reduce the likelihood of future royalty related litigation by allowing

all putative class members to elect how their royalties are calculated on a go-forward basis. The

Reorganized Debtors, in their reasonable business judgment, believe that the approximately

$5,000,000 settlement payment contemplated under the MEC Settlement and the approximately

$1,250,000 settlement payment contemplated under the Non-MEC Settlement are likely less than

the attendant cost and possible liability of potential future royalty related litigation, including

potential class action litigation.

        B.      Ongoing and Potential Future Litigation Would Be Complex and Result in
                Delay and Distraction.

        38.     With respect to “the complexity and likely duration of litigation and any attendant

expense, inconvenience, and delay,” further claims litigation and potential future royalty related

litigation in Pennsylvania likely would be costly and time consuming, involving drafting and filing

motions and preparing for trial. Specifically, absent the PA AG Settlement, the Reorganized

Debtors face continued litigation with the PA AG regarding the dischargeability—and, if

nondischargebale, the merits—of the PA AG Litigation. Absent the MEC Settlement and the

Non-MEC Settlement, the Reorganized Debtors face claims litigation with individual

Pennsylvania lessors, as well as future potential class litigation related to the calculation of

royalties. All such litigation would distract from the Reorganized Debtors’ business operations

and claims administration process, as well as threaten the relationship between Chesapeake and its

Pennsylvania lessors.

        C.      The Settlement Agreements Are in the Best Interests of Creditors.

        39.     The Settlement Agreements will provide all stakeholders with certainty regarding

the resolution of the disputes between Chesapeake and the Commonwealth and the Class Royalty

Litigation plaintiffs and putative class members.      The Settlement Agreements constitute a



                                                17
       Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 18 of 24




fundamental reset of Chesapeake’s relationship with its Pennsylvania lessors, obviating the need

for further claims litigation and future potential class action litigation and preserving the

Reorganized Debtors’ interests in the Pennsylvania leases. The PA AG Settlement additionally

preserves the Reorganized Debtors’ ability to continue conducting business in the Commonwealth.

Further, the Settlement Agreements arise out of arm’s-length bargaining between the Reorganized

Debtors and the Commonwealth and the Class Royalty Litigation plaintiffs.

        40.     Based on the foregoing considerations, the Settlement Agreements represent fair

and reasonable compromises that are in the best interest of the Reorganized Debtors’ estates.

Accordingly, the Court should authorize and approve the PA AG Settlement on a final basis, and

the MEC Settlement and the Non-MEC Settlement (a) on a preliminary basis as set forth in the

Preliminary Approval Orders and (b) following the settlement fairness hearing, on a final basis as

set forth in the Final Approval Orders.

III.    The MEC Settlement and the Non-MEC Settlement Satisfy the Requirements of Civil
        Rule 23.

        41.     Civil Rule 23(e) provides that “[t]he claims, issues, or defenses of a certified class

may be settled, voluntarily dismissed, or compromised only with the court’s approval.”

Fed. R. Civ. P. 23(e). Final approval of a settlement pursuant to Civil Rule 23(e) turns on whether

the settlement is “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2); Cotton v. Hinton, 559

F.2d 1326, 1330 (5th Cir. 1977); In re Shell Oil Refinery, 155 F.R.D. 552, 555 (E.D. La. 1993);

DeHoyos v. Allstate Corp., 240 F.R.D. 269, 285–86 (W.D. Tex. 2007). “The general rule

applicable to the court’s exercise of its discretion in deciding the fairness of a proposed [settlement

of a] class action is that the court must ensure that the settlement is in the interest of the class, does

not unfairly impinge on the rights and interests of dissenters, and does not merely mantle

oppression.” DeHoyos, 240 F.R.D. at 286 (internal citations omitted) (quoting Garza v. Sporting



                                                   18
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 19 of 24




Goods Properties, Inc., No. CIV. A. SA-93-CA-108, 1996 WL 56247, at *11 (W.D. Tex. Feb. 6,

1996)). “[T]here is a strong presumption in favor of finding the settlement fair.” Id. Furthermore,

“the proposed settlement is not required to achieve some hypothetical standard constructed by

imagining every benefit that might someday be obtained in a contested matter,” but instead the

“[c]ourt may rely on the judgement of experienced counsel for the parties.” Id.

       42.     The Fifth Circuit has held that the following six factors are relevant in determining

whether a proposed class settlement is fair, reasonable, and adequate: “(1) the existence of fraud

or collusion behind the settlement; (2) the probability of plaintiffs’ success on the merits; (3) the

range of possible recovery; (4) the complexity, expense and likely duration of the litigation; (5) the

stage of the proceedings and the amount of discovery completed; and (6) the opinions of the class

counsel, class representatives, and absent class members.” Reed v. Gen. Motors Corp., 703 F.2d

170, 172 (5th Cir. 1983) (citing Parker v. Anderson, 667 F.2d 1205, 1209 (5th Cir. 1982)); In re

Katrina Canal Breaches Litigation, 628 F.3d 185, 194-95 (5th Cir. 2010) (citing Newby v. Enron

Corp., 394 F.3d 296, 301 (5th Cir. 2004)); cf. In re TD Banknorth, 938 A.2d 654, 658 (Del. Ch.

2007) (“an evaluation of whether a settlement is fair and reasonable” “requires balancing the

strengths of the claims being compromised against the benefits the settlement provides to

the class members.”). The Reed factors strongly support approval of the MEC Settlement and the

Non-MEC Settlement.

       43.     First, as noted herein, both the MEC Settlement and the Non-MEC Settlement arise

out of serious, informed, arms’-length bargaining between Chesapeake and the Class Royalty

Litigation plaintiffs. There is no evidence that either the MEC Settlement or the Non-MEC

Settlement is collusive or fraudulent.




                                                 19
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 20 of 24




        44.     Second and third, although the claims related to the Class Royalty Litigation were

discharged on the Effective Date pursuant to the Plan and the Confirmation Order and no class

proofs of claim were filed, the MEC Settlement and the Non-MEC Settlement nevertheless provide

the Class Royalty Litigation plaintiffs and putative class members with closure regarding past

royalty disputes; the Reorganized Debtors believe this is an important step towards resetting

Chesapeake's relationship with its Pennsylvania lessors. The MEC Settlement and the Non-MEC

Settlement provide all Pennsylvania lessors with the opportunity to participate in the settlements

and, importantly, to choose their go-forward royalty calculation method. Absent the MEC

Settlement and the Non-MEC Settlement, the Reorganized Debtors face claims litigation with

individual Pennsylvania lessors, as well as future potential class action litigation related to the

calculation of royalties. In light of these circumstances, the MEC Settlement and the Non-MEC

Settlement are fair and reasonable.

        45.     Fourth and fifth, the complexity, expense and likely duration of related litigation

all point in favor of approving the MEC Settlement and the Non-MEC Settlement. Absent

approval of the MEC Settlement and the Non-MEC Settlement, the Reorganized Debtors will have

to litigate over 100 claims filed by individual Pennsylvania lessors. Such litigation would likely

entail significant expense and delay for all parties involved. Further, the MEC Settlement and the

Non-MEC Settlement allow all putative class members to elect how their royalties are calculated

on a go-forward basis. As a result, the Reorganized Debtors believe the settlements will reduce

the likelihood and attendant cost and delay of future potential royalty related litigation, including

potential class action litigation.

        46.     Sixth, the MEC Settlement and the Non-MEC Settlement enjoy the support of the

Demchak, Brown, and Suessenbach plaintiffs and respective Class Counsel, who engaged in




                                                 20
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 21 of 24




negotiations with Chesapeake throughout these chapter 11 cases to secure each settlement’s

respective terms. All respective Settlement Class Members will be afforded the opportunity to

opt-out of the applicable settlement agreement and object to any of the respective settlement

agreement’s terms at the settlement fairness hearing. At that time, if significant objections

manifest, the Court, the Reorganized Debtors, and the Class Royalty Litigation plaintiffs may

address them as appropriate.

       47.     For all of the foregoing reasons, the Court should enter the PA AG Settlement

Order, the Preliminary Approval Orders and, after the settlement fairness hearing, the Final

Approval Orders.

                                      Reservation of Rights

       48.     Nothing contained herein or any actions taken pursuant to such relief requested is

intended or shall be construed as: (a) an admission as to the amount of, basis for, or validity of

any claim against a Debtor entity under the Bankruptcy Code or other applicable nonbankruptcy

law; (b) a waiver of the Reorganized Debtors’ or any other party in interest’s right to dispute any

claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or

admission that any particular claim is of a type specified or defined in this motion or any order

granting the relief requested by this motion or a finding that any particular claim is an

administrative expense claim or other priority claim; (e) a request or authorization to assume,

adopt, or reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code;

(f) an admission as to the validity, priority, enforceability, or perfection of any lien on, security

interest in, or other encumbrance on property of the Reorganized Debtors’ estates; (g) a waiver or

limitation of the Reorganized Debtors’, or any other party in interest’s, rights under the Bankruptcy

Code or any other applicable law; or (h) a concession by the Reorganized Debtors that any liens

(contractual, common law, statutory, or otherwise) that may be satisfied pursuant to the relief


                                                 21
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 22 of 24




requested in this motion are valid, and the rights of all parties in interest are expressly reserved to

contest the extent, validity, or perfection or seek avoidance of all such liens.

                                               Notice

       49.     The Reorganized Debtors will provide notice of this motion to: (a) the United

States Trustee for the Southern District of Texas; (b) the parties to the Settlement Agreements; and

(c) any party that has requested notice pursuant to Bankruptcy Rule 2002. In light of the nature of

the relief requested, no other or further notice need be given.


                           [Remainder of page intentionally left blank.]




                                                  22
      Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 23 of 24




        WHEREFORE, the Reorganized Debtors respectfully request that the Court enter the

orders, granting the relief requested herein and such other relief as the Court deems appropriate

under the circumstances.


Houston, Texas
March 5, 2021

/s/ Matthew D. Cavenaugh
JACKSON WALKER LLP                              KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)      KIRKLAND & ELLIS INTERNATIONAL LLP
Kristhy M. Peguero (TX Bar No. 24102776)        Patrick J. Nash, Jr., P.C. (admitted pro hac vice )
1401 McKinney Street, Suite 1900                Alexandra Schwarzman (admitted pro hac vice)
Houston, Texas 77010                            300 North LaSalle Street
Telephone:     (713) 752-4200                   Chicago, Illinois 60654
Facsimile:     (713) 752-4221                   Telephone: (312) 862-2000
Email:         mcavenaugh@jw.com                Facsimile:    (312) 862-2200
               kpeguero@jw.com                  Email:        patrick.nash@kirkland.com
                                                              alexandra.schwarzman@kirkland.com


Co-Counsel to the Reorganized Debtors           Co-Counsel to the Reorganized Debtors




                                               23
     Case 20-33233 Document 3175 Filed in TXSB on 03/05/21 Page 24 of 24




                                     Certificate of Service

        I certify that on March 5, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh




                                                1
